Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed 10/8/2021. Claims 1-20 are pending.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

USC 101 
In response: The rejection is withdrawn.

USC 102 rejection
Regarding Prieditis fails to teach or suggest the claim limitations of the amended claim 1, in particular, “receiving a request for a geographic location of a network entity; in response to receiving the request, selecting a plurality of network identifiers associated with a geographic location prediction model;”
In response: Combination of references Prieditis and Castelli discloses claim limitations of claim 1. For example, Castelli teaches querying client devices for IP addresses and other identifiers to determine their physical locations. The request-response interaction appears to common in networks.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 10-15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Prieditis (US 2013/0031033), hereinafter Prieditis, in view of Castelli et al. (US 20090281886), hereinafter Castelli.

1. A method for predicting a geographic location of a network entity (Prieditis: e.g., [0076], a model to predict a geographic coordinates position of a network device), the method being implemented by one or more processors and comprising:
receiving, at a server on a network, a request for a geographic location of the network entity on the network (Prieditis: e.g., [0071], Fig 2, generating “information indicative of the predicted geographic coordinates position that corresponds to the desired target network entity or network block can be provided to a requesting party” with the geo-location prediction engine interprets receiving, at a server on a network, a request for a geographic location of the network entity on the network );
 (Prieditis: e.g., [0076] or [0084], receiving a model to predict a geographic coordinates position of a network device given traceroute information corresponding to an Internet Protocol (IP) address of the network device);
directing the network entity to transmit one or more data packets to each of the plurality of  network identifiers (Prieditis: e.g., [0042], [0064]-[0066], directing transmission of packets from a source network identify to the specific target IP address of a target network entity interprets directing a network entity to transmit one or more data packets to each of a plurality of predetermined network identifiers);
receiving a plurality of transit times for the one or more data packets transmitted from the network entity to each of a plurality of hosts over a network, each of the plurality of hosts being identified by one of the plurality of network identifiers (Prieditis: e.g., [0042], [0063]-[0066], [0073], using the transit times of internet packets traveling from the source network entities to a destination IP address interprets receiving a plurality of transit times for the one or more data packets transmitted from the network entity to each of a plurality of hosts over a network, where [0076] or [0084], traceroute information corresponding to IP addresses of beacons interprets each of the plurality of  hosts being identified by one of the plurality of predetermined network identifiers); 
determining a dataset based at least in part on the received plurality of transit times  (Prieditis: e.g., [0042], [0063]-[0066], determining training data comprising IP addresses and round-trip transit time for traceroutes of data packets from the source network entity to a destination network entity); 
and
Prieditis: e.g., [0076] or [0084]-[0085], returning a result including the predicted geographic coordinates of the network device by applying the predictive model to the training data comprising the round-trip transit time of the packets, [0028], interprets predicting a geographic location for the network entity by applying the geographic location prediction model to the dataset).
Prieditis does not expressly disclose, but Castelli discloses “in response to receiving the request, selecting a plurality of network identifiers” (Castelli: e.g., [0024], to determine the location of a client device, querying the client device for identifiers interprets in response to receiving the request, selecting a plurality of network identifiers, where an IP address, the mobile phone number, or energy use data is an example of an identifier). It would have been obvious for ordinary skill in the art at the time of invention to combine Castelli with Prieditis to implement the process of determining identifiers of network entities responsive to the request of geolocation information in Prieditis.

11. The claim is substantially the same as claim 1 and therefore, rejected for the same reason. In addition, Prieditis discloses a system (e.g., Fig 1, the server and geo-locator).
19. The claim is substantially the same as claim 1 and therefore, rejected for the same reason. In addition, Prieditis discloses a non-transitory computer-readable medium (e.g., Fig 1, the server and databases).

Prieditis: e.g., [0021], multivariate normal).

3 and 13, wherein the training data is generated from calculating transit times for one or more training data packets transmitted from devices located at a plurality of known geographic locations to a plurality of hosts (Prieditis: e.g., [0014], [0015], calculating the transit times for multiple pairs of geo-locations of the target and beacons). 

4 and 14, wherein applying the geographic location prediction model to the dataset also comprises applying one or more secondary variables to the dataset, wherein the one or more secondary variables comprise the network device’s line speed, connection type, Internet access provider, time of day, and network congestion (Prieditis: e.g., [0038], the type of data connection is an example of a secondary variable).

5 and 15, wherein the geographic location comprises a pair of latitude and longitude coordinates (Prieditis: e.g., [0028], latitude and longitude coordinates).

7, wherein each network identifier of the plurality of network identifiers are Internet protocol (IP) addresses (Castelli: e.g., [0024], IP addresses of the client devices).

10 and 18, further comprising controlling the network entity’s access to server resources based at least in part on the geographic location determined for the network entity  (Prieditis: e.g., Fig 1, [0038], managing the communication between DNS or network registry and network entities based on the geolocations of the network entities).

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Prieditis, in view of Castelli, further in view of Wang et al. (US 2011/0282988), hereinafter Wang.

6, Prieditis does not expressly disclose “wherein the plurality of hosts are web servers on the Internet”. Wang discloses “wherein the plurality of hosts are web servers on the Internet” (Wang: e.g., [0026], host websites on the internet). In Prieditis, the predictive geolocation computation system involves a web appliance. It would have been obvious for one of ordinary skill in the art, having Prieditis and Wang before the EFD of the claimed invention, to combine Wang with Prieditis to augment the functionality for geolocation prediction in Prieditis.

Claims 8-9, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Prieditis (US 2013/0031033), hereinafter Prieditis, in view of Castelli et al. (US 20090281886), hereinafter Castelli, further in view of Angeles (20020128925), hereinafter Angeles.

8 and 16, wherein the directing comprises: Castelli discloses to transmit the one or more data packets to the plurality of network identifiers (Castelli: e.g., [0024], transmitting packets to client computers). Combination of Prieditis  and Castelli does not expressly disclose, but angles discloses  “directing a script component of a Angeles: [0049], [0051], the browser running PAC scripts through the HTTP proxy for data transmission with client computers). Nonetheless, the concept of browser scripts is well known. It would have been obvious for one of ordinary skill in the art at the time of invention to combine Angeles with the extended Prieditis to improve online managing the prediction of network entity geo-location in Prieditis.

9 and 17, further comprising directing the network entity to configure the script component to bypass proxy settings of the web browser (Angeles: [0052], PAC scripts components irrelevant to tracking and reporting bypass the HTTP proxy of the browser).

20, wherein the directing comprises: Castelli discloses to transmit the one or more data packets to the plurality of network identifiers (Castelli: e.g., [0024], transmitting packets to client computers). Combination of Prieditis  and Castelli does not expressly disclose, but Angeles discloses  “directing a script component of a web browser running on the network entity” (Angeles: [0049], [0051], the browser running PAC scripts through the HTTP proxy for data transmission with client computers) and “the operations further including directing the network entity to configure the script component to bypass proxy settings of the web browser” (Angeles: [0052], PAC scripts components irrelevant to tracking and reporting bypass the HTTP proxy of the browser). Nonetheless, the concept of browser scripts is well known. It would have been obvious for one of ordinary skill in the art at the time of invention to combine .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. E.g., Suizo et al. (US 9166884) teaches receiving a request for a physical location of a device connected to a network and determining a unique identifier of the network device and thus, the concept of the current claim amendment of claim 1.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 







Any inquiry concerning this communication or earlier communications from the examiner should be directed to LiWu Chang whose telephone number is (571)270-3809, email: li-wu.chang@uspto.gov. The examiner can normally be reached M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M Huang can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
/LI WU CHANG/           Primary Examiner, Art Unit 2124                                                                                                                                                                                             	November 5, 2021